Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
In view of the appeal brief filed on April 4, 2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Amjad Abraham/             Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                           


Status of Claims
Claims 31-46 are pending (claim set as filed on 02/11/2022).
Claim 31 is amended (claim set as filed on 02/11/2022).
Claims 47-50 are cancelled (claim set as filed on 02/11/2022).
Claims 31-46 are examined on the merits (claim set as filed on 02/11/2022).

Priority
This application discloses and claims only subject matter disclosed in prior application no 62/500,450, filed May 02, 2017, and names the inventor or at least one joint inventor named in the prior application.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37C.F.R. 1.56).
Response to Arguments – Claim Objections
	Applicant’s amendments filed 02/11/2022 overcome the objections of record.
Response to Arguments - Indefiniteness
Applicant's amendments filed 06/28/2021 overcame the rejection of record.  However, applicant’s new claims necessitate new indefiniteness rejections.
Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 31, the phrase “deliver the nucleic acid to cytosol of the leaf” renders the claim indefinite.  This phrase is indefinite because cytosol is the aqueous component of the cytoplasm of a cell, within which various organelles and particles are suspended and it is inherently located within the cell, a plant leaf comprises many different cells including mesophyll cells, guard cells, and vasculature cells in addition to air spaces.  It would be unclear to the ordinary artisan at the time of filing what the phrase “deliver the nucleic acid to cytosol of the leaf” is referring to rendering the scope of the claims unclear.  Additionally, it would be unclear if the nucleic acid had to be delivered to the cytosol of all of the cells in the leaf or only a portion.  Therefore the scope of the claims is not clear and claim 31 is rejected as indefinite.  Claims 32-50 are rejected as being dependent on an indefinite claim and failing to clearly limit the scope of the claims.  In order to ensure compact prosecution the phrase “deliver the nucleic acid to cytosol of the leaf” is interpreted to mean “deliver the nucleic acid to the cytosol of at least one cell in the leaf”.  
	In claim 31, “wherein the gene expression returns to its pre-infiltration level 7-days post-infiltration” renders the claim indefinite.  This phrase is indefinite because it is unclear whether gene expression must return to its pre-infiltration level on the seventh day post-infiltration or if it could return to pre-infiltration levels before the seventh day.  This introduces more than one scope of the claim and renders it indefinite.  Additionally, the nucleic acid being infiltrated could be RNA or DNA which persist in the infiltrated cells for different periods of time and even proteins can be used to detect resultant gene expression.  In the case of detecting transient gene change by detecting the protein encoded by the transformed DNA or RNA, different proteins persist for different amounts of time and therefore it would be unclear to the ordinary artisan whether gene expression had reduced to its pre-infiltration level and the previously produced protein was persistent or whether expression remained elevated.  Therefore, there are multiple interpretations of the scope of the claims and claim 31 is rejected as indefinite.

Response to Arguments - 35 USC § 103 
Applicant’s arguments filed 04/04/2022 are not found to be persuasive.  
Specifically, applicants argue that:
Nia is drawn to mammalian cells and is inapplicable for plant transformation.
Burlaka does not disclose nanotube surface chemistry but makes only stable transformants in in leaf tissues.
The invention provides the first and only method that enables transient transformation of a mature plant by leaf infiltration without transgene integration.
The teachings of Liu are inapplicable to plants.

First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (1) above and in view of the new rejections below, Nia is used to teach the surface chemistry of the carbon nanotubes which would allow DNA to be efficiently bound and transported into the cells where it would then be delivered.  This surface chemistry would be equally efficient in a plant system as in a mammal system because polyethylenimine has been used to transform plant cells as demonstrated in Ying, Transient Expression of Transferred Gene Induced by Polyethylenimine in plant, Scientia Agricultura Sinica, 2009 which used polyethylenimine complexed with DNA to transform protoplasts (Ying, Abstract).  If these complexes are capable of transforming more fragile protoplasts this chemical would be effective in transforming walled plant cells in complex with single walled carbon nanotubes and DNA.    
With respect to (2) above and in view of the new rejections below, Kuang teaches that nanoparticles can be used for transient transformation of plant cells, Burlaka teaches transient expression of protoplasts derived from plant tissue and transformation of leaf explants but does not explicitly teach transient transformation of intact leaf tissues.  The deficiencies of Burlaka are remedied by the teachings of the new references Kuang and Liu, 2008 which each teach that nanoparticles generally are suitable vectors to transiently transform plant cells.
With respect to (3) above, Bashandy is not used in a rejection and these arguments are moot. However, in order to ensure compact prosecution Bashandy, Page 1, Column 2, Paragraph 2 teach that there is an independent mechanism that leads to transient expression which occurs prior to and independent of the integration event itself.  Finally, it is accepted in the art that transient transformation of plant cells refers to transformation without integration of the DNA in into the host cell genome, see Gallego, A Deep Overview of Stable and Transient Transformation, GOLDBIO, Paragraph 4 (Transient Plant Transformation).  
With respect to (4) above, the reference Liu is relied upon to demonstrate that SWCNTs can be used to deliver siRNA to a eukaryotic cell.  When this reference is combined with the teachings that SWCNTs can be used for transforming plant cells, a PHOSITA would have had a reasonable expectation of success in delivering siRNA to an intact plant cell via SWCNTs.  Therefore, applicant’s arguments are not found to be persuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32, 35-36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang, US2013/0185823, July 18, 2013 as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015 Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016.
With respect to claims 31-32, 35-36 and 39-40  Kuang teaches a method of transiently transforming a plant (Kuang, Abstract) comprising infiltrating into protoplasts and walled plant cells mesosporous silica nanoparticles (MSN) to deliver DNA into Arabidopsis thaliana cells (Kuang, Abstract; Kuang, Page 1, Paragraph 0007).  This plasmid DNA encodes a mCherry reporter gene (Kuang, Page 2, Paragraphs 0009-0010) and plant cells from Arabidopsis roots were transformed using the above method and then resulting expression of the mCherry reporter was then detected (Kuang, Page 2, Paragraph 0010).  Transient Transfection indicates that transiently expressed genes can generally be detected for 1 to 7 days (Transient Transfection, Paragraph 2, Sentence 1).  
With respect to claims 31-32, 35-36, and 39-40 Kuang does not teach transforming plant leaf tissue, using single-walled carbon nanotubes to transform plant cells, carbon nanotubes functionalized with polyethylenimine or wherein the gene expression returns to pre-transformation values 7 days post infiltration.
With respect to claims 31-32, 35-36, and 39-40 Burlaka teaches transforming leaf explants (Burlaka, Page 349, Abstract, Sentences 1-2) with single walled carbon nanotubes that were functionalized with DNA (Burlaka, Page 352, Column 1, Paragraph 3; Burlaka, Page 350, Column 2, Paragraph 2- Page 351, Column 1, Paragraph 1; Burlaka, Page 349, Abstract).  
With respect to claims 31-32, 35-36, and 39-40 Nia teaches Nia teaches a method of transforming cells, comprising: infiltrating into cells a solution comprising a nucleic acid adsorbed on single-walled carbon nanotubes (SWCNTs) functionalized with a polyethylenimine, wherein the nanotubes traverse cell walls and membranes of the cell, and thereby transform the plant with the nucleic acid; and detecting a resultant transient change in gene expression in the plant (Nia, Page 364, Abstract; Nia, Page 372, Figure 10).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Kuang as evidenced by Transient Transfection to substitute the carbon nanotubes of Burlaka for the mesoporous silica nanoparticles of Kuang, additionally it would have been obvious to modify the carbon nanotubes of Burlaka to functionalize the nanotubes as done in Nia in order to efficiently transiently transform the leaf explants.  This would have been obvious because both the method of Kuang and Burlaka are drawn to transiently transforming plant cells and Nia showed that polyethylenimine functionalized carbon nanotubes were extremely efficient in transfecting cells.  The ordinary artisan would have been motivated to combine these references because the method of Kuang was able to transiently transform plant tissues which is a powerful tool for plant genomics, however this was limited in effectiveness to plant roots while the method of Burlaka was able to transform leaf tissues. Therefore, the ordinary artisan would have been motivated to combine these references in order to efficiently transiently transform leaf tissues of plants and to functionalize the single-walled carbon nanotubes of Burlaka with the polyethylenimine of Nia in order to increase the transformation efficiency of the method of Burlaka.  This would have been motivating to the ordinary artisan because transient transformation provides a powerful tool to study gene function or produce specific proteins without the drawbacks of stable transformation including increased regulation.  Therefore claims 31-32, 35-36, and 39-40 are rejected as being obvious under Kuang as evidenced by Transient Transfection in view of Burlaka, and Nia.  

Claims 33-34, 37-38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang, US2013/0185823, July 18, 2013 as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016, and Clemente, Nicotiana (Nicotiana tabacum, Nicotiana benthamiana), Agrobacterium Protocols, Methods in Molecular biology, 2006.
	With respect to claim 33, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach all of the limitations of claim 31, see above.  Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach the method of claim 31 wherein the plant is Nicotiana tabacum (Burlaka, Page 349, Abstract).
	With respect to claim 34, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach all of the limitations of claim 32, see above.  Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach the method of claim 32 wherein the plant is (Burlaka, Page 349, Abstract).
With respect to claim 37 Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia teach all of the limitations of claim 33 disclosed above, see above.  Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach the transformation of plant cells with double stranded DNA sequence encoding a YFP reporter gene and a selectable marker gene and detecting the functional expression of those genes (Burlaka, Page 349, Abstract; Burlaka, Page 354, Column 2).  
With respect to claim 38, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach all of the limitations of claim 34 disclosed above, see above.  Additionally Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach the transient transformation of plant cells with double stranded DNA sequence encoding a YFP reporter gene and a selectable marker gene and detecting the functional expression of those genes (Burlaka, Page 349, Abstract; Burlaka, Page 354, Column 2).  
With respect to claim 41, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach all of the limitations of claim 37 disclosed above, see above.  Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach detecting the functional expression of the nptII gene in entire leaf explants (Burlaka, Page 354, Column 2).  
With respect to claim 42, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach all of the limitations of claim 38 disclosed above, see above.  Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach detecting the functional expression of the nptII gene in entire leaf explants (Burlaka, Page 354, Column 2).  
With respect to claims 33-34, 37-38, and 41-42 Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia do not teach the method wherein the plant is Nicotiana benthamiana.
With respect to claims 33-34, 37-38, and 41-42, Clemente teaches the transformation of Nicotiana benthamiana and Nicotiana tabacum leaf discs using Agrobacterium tumafaciens (Clemente, Pages 143, Paragraphs 1-2; Clemente, Page 144, Paragraph 1).  Additionally, Clemente teaches that Nicotiana benthamiana and Nicotiana tabacum are often transformed with the same protocols and conditions (Clemente, Page 143, Summary; Clemente, Page 144, Paragraph 4).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia to transform Nicotiana benthamiana because as described in Clemente Nicotiana benthamiana and Nicotiana tabacum are susceptible to the same transformation techniques; "This protocol has passed the test of time and remains a viable and efficient means to generate transgenic events from both N. tabacum and N. benthamiana". (Clemente, Page 144, Paragraph 1).  Therefore, claims 33-34, 37-38, and 41-42 are rejected as being obvious under Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia, and Smith and in further view of Clemente.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang, US2013/0185823, July 18, 2013 as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016, and Liu, siRNA Delivery into Human T Cells and Primary Cells with Carbon-Nanotube Transporters, Angewandte Chemie International Edition, 2007.
With respect to claim 43, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia collectively teach all of the limitations of claim 31, see above.  Additionally, Transient Transfection teaches that the transiently expressed transgene can generally be detected for 1 to 7 days.  
With respect to claim 44, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia teach all of the limitations of claim 32, see above.  Additionally, Transient Transfection teaches that the transiently expressed transgene can generally be detected for 1 to 7 days.  
With respect to claims 43-44, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia do not teach the transformation of a plant cell with a siRNA and a change in gene expression of gene silencing wherein the gene expression returns to its pre-infiltration level 7-days post-infiltration. 
With respect to claims 43-44, Liu (2007) teaches the transformation of eukaryotic cells using siRNA linked to carbon nanotube transporters, specifically Liu (2007) teaches the use of SWCNTs to transform human t cells with a two different siRNAs which target the CXCR4 gene.  In figure 2 on page 2070 they show that when delivered independently into T cells on SWCNTs each of these siRNAs had 90% silencing efficiency (Liu (2007), Page 2070, figure 2; Liu, Page 2070, Column 1, Paragraph 2).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia to transform plant cells with siRNAs and then to detect silencing as described in Liu (2007).  This would have been obvious because the method of Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia is an efficient method to transform plant cells using carbon nanotubes and Liu (2007) teaches a method for the transformation of eukaryotic cells with siRNAs using carbon nanotubes, therefore both methods are drawn to the transformation of eukaryotic cells with carbon nanotubes.  It would therefore have been obvious to link siRNAs to carbon nanotubes and then transform plant cells as described in the method of Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia.  Additionally, this would have been obvious because Liu (2007) has "found that SWNTs can be used as molecular transporters for human T cells and primary cells, with superior silencing effects over conventional liposome-based nonviral agents." and "The development of generic transporter vehicles for a wide range of cell types should facilitate the manipulation of genes and the investigation of cell functions in cell culture, with potential extensions to in vivo applications." This suggests that this method should be a viable option to silence gene expression in other eukaryotic cells such as plant leaf tissue. Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia teach a transient method of transformation should lead the expression of the transgene for less than 7 days which would allow for the gene expression to return to its pre-infiltration level 7-days post-infiltration.  Therefore, claims 43-44 are rejected as being obvious under Kuang as evidenced by Transient Transformation, in view of Burlaka, and Nia, in futher view of Liu (2007) and as evidenced by Transient Transfection.  
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable Kuang, US2013/0185823, July 18, 2013 as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016, and Clemente, Nicotiana (Nicotiana tabacum, Nicotiana benthamiana), Agrobacterium Protocols, Methods in Molecular biology, 2006 and in further view of Liu, siRNA Delivery into Human T Cells and Primary Cells with Carbon-Nanotube Transporters, Angewandte Chemie International Edition, 2007.
With respect to claim 45, Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia and Clemente collectively teach all of the limitations of claim 33, see above. 
With respect to claim 46, Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia and Clemente collectively teach all of the limitations of claim 34, see above.  
With respect to claims 45-46, Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia and Clemente do not teach the transformation of a plant cell with a siRNA. 
With respect to claims 45-46, Liu (2007) teaches the transformation of eukaryotic cells using siRNA linked to carbon nanotube transporters, specifically Liu teaches the use of SWCNTs to transform human t cells with a two different siRNAs which target the CXCR4 gene.  In figure 2 on page 2070 they show that when delivered independently into T cells on SWCNTs each of these siRNAs had 90% silencing efficiency (Liu, Page 2070, figure 2; Liu, Page 2070, Column 1, Paragraph 2).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia and Clemente to transform Nicotiana benthamiana leaf cells with siRNAs and then to detect silencing as described in Liu (2007). This would have been obvious because Liu (2007) has "found that SWNTs can be used as molecular transporters for human T cells and primary cells, with superior silencing effects over conventional liposome-based nonviral agents." and "The development of generic transporter vehicles for a wide range of cell types should facilitate the manipulation of genes and the investigation of cell functions in cell culture, with potential extensions to in vivo applications." This suggests that this method should be a viable option to silence gene expression in plant leaf tissue. Additionally, Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia and Clemente teach transient method of transformation which as evidenced in Transient Transfection should lead the expression of the transgene for less than 7 days which would allow for the gene expression to return to its pre-infiltration level 7-days post-infiltration.  Therefore, claims 45-46 are rejected as being obvious under Kuang as evidenced by Transient Transformation, in view of Burlaka, Nia and Clemente and in further view of Liu (2007).  
Claims 31-32, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Preparation of fluorescence starch-nanoparticle and its application as plant transgenic vehicle, Journal of Central South University, 2008, as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, and Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016.
Claims 31-32, 35-36, and 39-40 are drawn to a method of transiently transforming a plant comprising infiltrating into a leaf of the plant a solution comprising a protein coding double stranded DNA adsorbed on single-walled carbon nanotubes (SWCNTs) functionalized with polyethylenimine.  In this method the nanotubes traverse the cell walls and membrane of leaf cells and deliver the nucleic acid to the cytosol of cells of the leaves where the nucleic acid does not integrate into the plant nuclear genome.  A transient change in gene expression is detected in the plant from the full thickness of the leaf and gene expression returns to pre-infiltration level 7-days post infiltration.  
With respect to claims 31-32, 35-36, and 39-40, Liu teaches that starch nanoparticles can be synthesized and conjugated with plasmid DNA to form complexes which protect the DNA and are capable of piercing the cell wall and cell membrane of plant cells (Liu, Page 768, Abstract).  Additionally, Liu teaches that starch nanoparticles deliver DNA that transiently transforms plant cells with DNA encoding a green fluorescent protein that was actively expressed after transformation but after 72 hours most cells no longer showed fluorescence.  Liu teaches that this indicates that most transformed genes transiently transform the target cells and do not integrate into the genome of the target gene (Liu, Page 771, Column 1, Paragraph 4; Liu, Page 771, Column 2, Figure 5).  Transient Transfection indicates that transiently expressed genes can generally be detected for 1 to 7 days (Transient Transfection, Paragraph 2, Sentence 1).
With respect to claims 31-32, 35-36, and 39-40, Liu does not teach the transformation of leaf tissue with carbon nanotubes functionalized with polyethylenimine.  
With respect to claim 31-32, 35-36, and 39-40, Burlaka teaches a method of transforming leaf mesophyll protoplast cells, leaf explants, and callus cells (Burlaka, Page 349, Abstract, Sentences 1-2).  This method involves providing a solution comprising double stranded DNA coding for the yellow fluorescent protein or nptII reporter gene adsorbed onto single-walled carbon nanotubes that were functionalized with DNA to plant leaf tissue and detecting the functional expression of the reporter gene from the full thickness of the leaf (Burlaka, Page 352, Column 1, Paragraph 3; Burlaka, Page 350, Column 2, Paragraph 2- Page 351, Column 1, Paragraph 1; Burlaka, Page 349, Abstract; Burlaka, Page 354, Figure 3; Burlaka, Page 355, Figures 4-5).  
With respect to claims 31-32, 35-36, and 39-40, Nia teaches a method of transforming cells, comprising: infiltrating into cells a solution comprising a nucleic acid adsorbed on single-walled carbon nanotubes (SWCNTs) functionalized with a polyethylenimine, wherein the nanotubes traverse cell walls and membranes of the cell, and thereby transform the plant with the nucleic acid; and detecting a resultant transient change in gene expression in the plant (Nia, Page 364, Abstract; Nia, Page 372, Figure 10).   
It would have been obvious to the ordinary artisan at the time of filing to modify the transient transformation method of Liu to target leaf explants using single walled carbon nanotubes as done in Burlaka using nanotubes functionalized as done in Nia.  This would have been obvious because Liu shows that nanoparticles can transiently transform plants, Burlaka teaches that leaf explants can be transformed using the nanoparticle, carbon nanotubes and Nia teaches a particularly effective method for functionalizing carbon nanotubes.  Therefore, the ordinary artisan would have been motivated to combine these references to use the method of Liu to transiently transform leaf tissue using carbon nanotubes as done in the method of Burlaka wherein the carbon nanotubes were functionalized with polyethylenimine as done in Nia in order to increase the transformation efficiency of the method of Liu.  Additionally, given the teaching of Liu that starch nanoparticles can transiently transform walled plant cells it is obvious that the method of Burlaka transiently transformed plant leaf cells.  This would have been motivating to the ordinary artisan because transient transformation provides a powerful tool to study gene function or produce specific proteins without the drawbacks of stable transformation including increased regulation.  Therefore claims 31-32, 35-36, and 39-40 are rejected as being obvious under Liu as evidenced by Transient Transfection, in view of Burlaka and Nia.  

Claims 33-34, 37-38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Preparation of fluorescence starch-nanoparticle and its application as plant transgenic vehicle, Journal of Central South University, 2008, as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016 and Clemente, Nicotiana (Nicotiana tabacum, Nicotiana benthamiana), Agrobacterium Protocols, Methods in Molecular biology, 2006.

	With respect to claim 33, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 31, see above.  Additionally, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach the method of claim 31 wherein the plant is Nicotiana tabacum (Burlaka, Page 349, Abstract).
	With respect to claim 34, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 32, see above.  Additionally, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach the method of claim 32 wherein the plant is (Burlaka, Page 349, Abstract).
With respect to claim 37, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 33 disclosed above, see above.  Additionally, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach the transformation of plant cells with double stranded DNA sequence encoding a YFP reporter gene and a selectable marker gene and detecting the functional expression of those genes (Burlaka, Page 349, Abstract; Burlaka, Page 354, Column 2).  
With respect to claim 38, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 34 disclosed above, see above.  Additionally Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach the transient transformation of plant cells with double stranded DNA sequence encoding a YFP reporter gene and a selectable marker gene and detecting the functional expression of those genes (Burlaka, Page 349, Abstract; Burlaka, Page 354, Column 2).  
With respect to claim 41, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 37 disclosed above, see above.  Additionally, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach detecting the functional expression of the nptII gene in entire leaf explants (Burlaka, Page 354, Column 2).  
With respect to claim 42, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 38 disclosed above, see above.  Additionally, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach detecting the functional expression of the nptII gene in entire leaf explants (Burlaka, Page 354, Column 2).  
With respect to claims 33-34, 37-38, and 41-42, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia do not teach the method wherein the plant is Nicotiana benthamiana.
With respect to claims 33-34, 37-38, and 41-42, Clemente teaches the transformation of Nicotiana benthamiana and Nicotiana tabacum leaf discs using Agrobacterium tumafaciens (Clemente, Pages 143, Paragraphs 1-2; Clemente, Page 144, Paragraph 1).  Additionally, Clemente teaches that Nicotiana benthamiana and Nicotiana tabacum are often transformed with the same protocols and conditions (Clemente, Page 143, Summary; Clemente, Page 144, Paragraph 4).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Liu as evidenced by Transient Transfection, in view of Burlaka and Nia to transform Nicotiana benthamiana because as described in Clemente Nicotiana benthamiana and Nicotiana tabacum are susceptible to the same transformation techniques; "This protocol has passed the test of time and remains a viable and efficient means to generate transgenic events from both N. tabacum and N. benthamiana". (Clemente, Page 144, Paragraph 1).  Therefore, claims 33-34, 37-38, and 41-42 are rejected as being obvious under Liu as evidenced by Transient Transfection, in view of Burlaka and Nia and in further view of Clemente.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Preparation of fluorescence starch-nanoparticle and its application as plant transgenic vehicle, Journal of Central South University, 2008, as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016  and Liu, siRNA Delivery into Human T Cells and Primary Cells with Carbon-Nanotube Transporters, Angewandte Chemie International Edition, 2007. 
With respect to claim 43, Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 31, see above.  Additionally, Transient Transfection teaches that the transiently expressed transgene can generally be detected for 1 to 7 days.  
With respect to claim 44, , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia collectively teach all of the limitations of claim 32, see above.  Additionally, Transient Transfection teaches that the transiently expressed transgene can generally be detected for 1 to 7 days.  
With respect to claims 43-44, , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia (2008) do not teach the transformation of a plant cell with a siRNA and a change in gene expression of gene silencing wherein the gene expression returns to its pre-infiltration level 7-days post-infiltration. 
With respect to claims 43-44, Liu (2007) teaches the transformation of eukaryotic cells using siRNA linked to carbon nanotube transporters, specifically Liu (2007) teaches the use of SWCNTs to transform human t cells with a two different siRNAs which target the CXCR4 gene.  In figure 2 on page 2070 they show that when delivered independently into T cells on SWCNTs each of these siRNAs had 90% silencing efficiency (Liu (2007), Page 2070, figure 2; Liu, Page 2070, Column 1, Paragraph 2).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia to transform plant cells with siRNAs and then to detect silencing as described in Liu (2007).  This would have been obvious because the method of , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia is an efficient method to transform plant cells using carbon nanotubes and Liu (2007) teaches a method for the transformation of eukaryotic cells with siRNAs using carbon nanotubes, therefore both methods are drawn to the transformation of eukaryotic cells with carbon nanotubes.  It would therefore have been obvious to link siRNAs to carbon nanotubes and then transform plant cells as described in the method of , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia.  Additionally, this would have been obvious because Liu (2007) has "found that SWNTs can be used as molecular transporters for human T cells and primary cells, with superior silencing effects over conventional liposome-based nonviral agents." and "The development of generic transporter vehicles for a wide range of cell types should facilitate the manipulation of genes and the investigation of cell functions in cell culture, with potential extensions to in vivo applications." This suggests that this method should be a viable option to silence gene expression in other eukaryotic cells such as plant leaf tissue. Additionally, , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia teach transient method of transformation which as evidenced in Transient Transfection should lead the expression of the transgene for less than 7 days which would allow for the gene expression to return to its pre-infiltration level 7-days post-infiltration.  Therefore, claims 43-44 are rejected as being obvious under , Liu as evidenced by Transient Transfection, in view of Burlaka and Nia, in futher view of Liu (2007).  
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Preparation of fluorescence starch-nanoparticle and its application as plant transgenic vehicle, Journal of Central South University, 2008, as evidenced by Transient Transfection, ThermoFisher Scientific, https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/transfection-methods/transient-transfection.html, in view of Burlaka, Plant Genetic Transformation Using Carbon Nanotubes for DNA Delivery, Cytology and Genetics, 2015, Nia, Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, Medicinal Chemistry Communications, November 30, 2016 , Clemente, Nicotiana (Nicotiana tabacum, Nicotiana benthamiana), Agrobacterium Protocols, Methods in Molecular biology, 2006 and Liu, siRNA Delivery into Human T Cells and Primary Cells with Carbon-Nanotube Transporters, Angewandte Chemie International Edition, 2007. 
With respect to claim 45, Liu as evidenced by Transient Transfection, in view of Burlaka, Nia and Clemente collectively teach all of the limitations of claim 33, see above. 
With respect to claim 46, Liu as evidenced by Transient Transfection, in view of Burlaka, Nia and Clemente collectively teach all of the limitations of claim 34, see above.  
With respect to claims 45-46, Liu as evidenced by Transient Transfection, in view of Burlaka, Nia and Clemente do not teach the transformation of a plant cell with a siRNA and a change in gene expression of gene silencing wherein the gene expression returns to its pre-infiltration level 7-days post-infiltration. 
With respect to claims 45-46, Liu (2007) teaches the transformation of eukaryotic cells using siRNA linked to carbon nanotube transporters, specifically Liu teaches the use of SWCNTs to transform human t cells with a two different siRNAs which target the CXCR4 gene.  In figure 2 on page 2070 they show that when delivered independently into T cells on SWCNTs each of these siRNAs had 90% silencing efficiency (Liu, Page 2070, figure 2; Liu, Page 2070, Column 1, Paragraph 2).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Liu as evidenced by Transient Transfection, in view of Burlaka, Nia and Clemente to transform Nicotiana benthamiana leaf cells with siRNAs and then to detect silencing as described in Liu (2007). This would have been obvious because Liu (2007) has "found that SWNTs can be used as molecular transporters for human T cells and primary cells, with superior silencing effects over conventional liposome-based nonviral agents." and "The development of generic transporter vehicles for a wide range of cell types should facilitate the manipulation of genes and the investigation of cell functions in cell culture, with potential extensions to in vivo applications." This suggests that this method should be a viable option to silence gene expression in plant leaf tissue. Additionally, Liu as evidenced by Transient Transfection, in view of Burlaka, Nia and Clemente teach transient method of transformation which as evidenced in Transient Transfection should lead the expression of the transgene for less than 7 days which would allow for the gene expression to return to its pre-infiltration level 7-days post-infiltration.  Therefore, claims 45-46 are rejected as being obvious under Liu as evidenced by Transient Transfection, in view of Burlaka, Nia and Clemente, and in further view of Liu (2007).  

Conclusion
	Claims 31-46 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663           

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663